Cook, J.,
dissenting. I respectfully dissent from the majority decision because I would find that ODOT is not liable.
A state is immune for “the exercise of an executive or planning function involving the making of a basic policy decision which is characterized by the exercise of a high degree of official judgment or discretion.” Reynolds v. State (1984), 14 Ohio St.3d 68, 14 OBR 506, 471 N.E.2d 776, paragraph one of the syllabus. Once such a discretionary decision is made, however, the agency must implement its decision within a “reasonable amount of time” or it may be subject to tort liability. Garland v. Ohio Dept. of Transp. (1990), 48 Ohio St.3d 10, 548 N.E.2d 233, paragraph two of the syllabus.
In Garland, we extended the state’s immunity beyond the discretionary decision to install a traffic light at a busy intersection to the decision regarding the type of traffic signal to install. Id. at paragraph one of the syllabus. The court recognized that discretionary decision-making also included the timing of an installation and decisions as to funding the installation of the traffic light.
As in Garland, ODOT’s decision-making process in this case extended from the decision to install protective fences statewide, to the determination of which bridges needed to be fenced, when they needed to be fenced and how the project would be funded. ODOT’s decisions required ODOT not only to prioritize the protective fence program but also to coordinate the fence project with other highway safety projects, such as road resurfacing, traffic signals, intersection improvements, bridge replacements and new highway construction. Making these decisions was part of the executive planning stages of Policy 1005.1, for which ODOT was immune from liability.
Without the benefit of expert testimony on the magnitude of ODOT’s undertaking of this as well as other ODOT projects at the relevant time and without following or adopting any defined standard of “reasonableness,” the majority determines that ODOT was negligent in implementing its policy and subject to liability. The majority measures the reasonableness of ODOT’s actions from July 1985, when the policy received Federal Highway Administration approval and concludes that the time from federal approval until the accident was an unreason*135able period in which to implement Policy 1005.1. However, in January 1988, ODOT made its final discretionary decision — the initial funding for forty-four bridges. From that time ODOT was subject to liability if it did not implement the policy within a reasonable period.
In Garland, this court determined that fourteen months was a reasonable period of time to implement the installation of a single traffic light at a single intersection. 48 Ohio St.3d at 12, 548 N.E.2d at 235. Here, unlike in Garland, ODOT sought to install protective fencing on hundreds of bridges throughout the state. The undertaking involved multiple steps, several districts, millions of dollars, and numerous decisions which could, and did, take several years. Sema-deni’s accident occurred roughly two years after the initial funding decision. If fourteen months has been found to be a reasonable time, as a matter of law, to implement the installation of a single traffic light, then two years should be a reasonable period of time in which to implement a policy to fence more than four hundered bridges across the state at a cost of $26 million.
Even if ODOT did not implement its policy decision within a reasonable amount of time, there is a further legal step before the state may be found liable. A state is not subject to tort liability unless the state or agency owed a special duty to plaintiff that is separate and distinct from the duty the agency owed to members of the general public. Anderson v. Ohio Dept. of Ins. (1991), 58 Ohio St.3d 215, 218, 569 N.E.2d 1042, 1045; Sawicki v. Ottawa Hills (1988), 37 Ohio St.3d 222, 525 N.E.2d 468. The majority does not consider whether ODOT had a special duty to Mr. Semadeni. If there is no special duty to Mr. Semadeni, then ODOT is not liable to him for breach of its duty to the general public.
Four elements must be proven in order to establish the existence of a special duty: (1) the state must assume an affirmative duty to act on behalf of the injured party; (2) the state must be aware that its inaction would lead to the alleged harm; (3) there must be direct contact between the state and the injured party; and (4) the injured party must justifiably rely upon the state’s affirmatively undertaking its promised form of relief. Anderson, 58 Ohio St.3d at 219, 569 N.E.2d at 1045. Upon review of the record, I would find that ODOT owed a general duty to the public, rather than a special duty to Mr. Semadeni, to take measures to prevent vandalism on highway bridges.
The majority relies on Fed. Steel & Wire Corp. v. Ruhlin Constr. Co. (1989), 45 Ohio St.3d 171, 543 N.E.2d 769, to find that ODOT owed a special duty to Semadeni take adequate measures to prevent vandalism. In Ruhlin we held that a construction company, repairing a single bridge that had been the site of repeated vandalism, owed a special duty to the property owner located near the bridge. In contrast, ODOT was responsible for more than four hundred bridges that needed to be fenced. Furthermore, the majority does not cite any facts *136which indicate that ODOT was aware that the Blair Avenue bridge was the subject of repeated vandalism. Rather, the majority relies on ODOT’s knowledge that vandalism on bridges was a statewide problem; that Cincinnati considered vandalism from bridges a serious problem; and that a serious incident occurred in Akron as a result of bridge vandalism. None of these facts indicates that ODOT had notice that the Blair Avenue bridge was the subject of repeated vandalism.
For these reasons, I would find that ODOT was not subject to liability and would affirm the judgment of the court of appeals.
Wright, J., concurs in the foregoing dissenting opinion.